Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on May 17, 2019. 
Specification
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Objections
Claims 10 and 18-20 are objected to because of the following informalities: 
Claims 10, 18, and 20
“the light received” should be --a light received--
Claim 19
“a MAPbBr3 material” should be --a methylammonium lead bromide (MAPbBr3) material--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 11-13 and 17 are rejected under AIA  35 U.S.C. 102(a)(1) and (a)(2) as 
being anticipated by Kaehr et al. (U.S. Patent No. 10,214,833; hereinafter “Kaehr”).
Regarding claim 11, Kaehr discloses an energy converting device comprising: a methylammonium lead bromide (MAPbBr3) material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) having a first end (Figs. 2/6, attached end) fixedly attached (Figs. 2/6) and a second end (Figs. 2/6, unattached end) free to move (Figs. 2/6), wherein the second end (Figs. 2/6, unattached end) of the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) moves (Figs. 2/6; perovskite crystal growth and dissolution – [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]; [Column 21, lines 21-25]) relative to the first end (Figs. 2/6, attached end) when the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) is exposed to light (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]), thus converting (Figs. 2/6; [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]) light energy (Figs. 2/6; perovskite crystallization – [Columns 18-20]; [Column 18, lines 17-21, 57-58]) to mechanical energy (Figs. 2/6; perovskite crystallization – [Columns 18-20]; [Column 18, lines 17-21, 57-58]).  
Regarding claim 12, Kaehr discloses the energy converting device of Claim 11, wherein the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) changes (Figs. 2/6; perovskite crystal growth and dissolution – [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]; [Column 21, lines 21-25]) a length (Figs. 2/6; perovskite crystallization – [Columns 18-20]; [Column 18, lines 17-21, 57-58]), between (Figs. 2/6) the first (Figs. 2/6, attached end) and second ends (Figs. 2/6, unattached end), under light exposure (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]).  
Regarding claim 13, Kaehr discloses the energy converting device of Claim 11, wherein the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) increases (Figs. 2/6; perovskite crystal growth and dissolution – [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]; [Column 21, lines 21-25]) a length (Figs. 2/6; perovskite crystallization – [Columns 18-20]; [Column 18, lines 17-21, 57-58]), between (Figs. 2/6) the first (Figs. 2/6, attached end) and second ends (Figs. 2/6, unattached end), under light exposure (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]).  
Regarding claim 17, Kaehr discloses the energy converting device of Claim 11, further comprising: a light modulating device (Figs. 2/6; controller – [Column 19, lines 50-51]) that controls ([Column 19, lines 50-51]) an amount of light (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]) that reaches the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being 
unpatentable over Kaehr.
Regarding claim 1, Kaehr teaches an energy converting device comprising: a base (Figs. 2/6, 202) which is fixed (Figs. 2/6); a methylammonium lead bromide (MAPbBr3) material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) having a first end (Figs. 2/6, attached end) fixedly attached (Figs. 2/6) to the base (Figs. 2/6, 202) and a second end (Figs. 2/6, unattached end) free to move (Figs. 2/6), and moves (Figs. 2/6; perovskite crystal growth and dissolution – [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]; [Column 21, lines 21-25]) relative to the base (Figs. 2/6, 202). Kaehr’s Figure 2 does not teach an actuator block attached to the second end of the MAPbBr3 material, wherein the actuator block moves relative to the base when the MAPbBr3 material is exposed to light.  
Kaehr’s Figure 9, however, does teach an actuator block (Fig. 9A) attached (Fig. 9A) to the second end (Fig. 9A, second end of MAPbBr3 material) of the MAPbBr3 material (Fig. 9A, MAPbBr3 material), wherein the actuator block (Fig. 9A) moves (Figs. 9-10; illumination and growth – [Column 22, lines 29-30, 59-60]) when the MAPbBr3 material (Fig. 9A, MAPbBr3 material) is exposed to light (Figs. 9-10; [Column 22, lines 29-30]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.  
Regarding claim 2, Kaehr as modified teaches the energy converting device of Claim 1, wherein the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) changes (Figs. 2/6; perovskite crystal growth and dissolution – [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]; [Column 21, lines 21-25]) a length (Figs. 2/6; perovskite crystallization – [Columns 18-20]; [Column 18, lines 17-21, 57-58]) under light exposure (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]).  
Regarding claim 3, Kaehr as modified teaches the energy converting device of Claim 2, wherein the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) increases (Figs. 2/6; perovskite crystal growth and dissolution – [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]; [Column 21, lines 21-25]) the length (Figs. 2/6; perovskite crystallization – [Columns 18-20]; [Column 18, lines 17-21, 57-58]) under light exposure (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]).  
Regarding claim 4, Kaehr as modified teaches the energy converting device of Claim 1, further comprising: a substrate (Figs. 2/6, 201) to which the base (Figs. 2/6, 202) is fixedly attached (Figs. 2/6), wherein the second end (Figs. 2/6, unattached end) of the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) are free to move (Figs. 2/6; perovskite crystal growth and dissolution – [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]; [Column 21, lines 21-25]) relative to the substrate (Fig. 2, 201). Kaehr’s Figure 2 does not teach an actuator block free to move.  
Kaehr’s Figure 9, however, does teach an actuator block (Fig. 9A) free to move (Figs. 9-10; illumination and growth – [Column 22, lines 29-30, 59-60]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 5, Kaehr as modified teaches the energy converting device of Claim 4. Kaehr’s Figure 2 does not teach an electrical contact forming a gap with the actuator block.  
Kaehr’s Figure 9, however, does teach an electrical contact (Fig. 9A, point of contact between wire and actuator block 9A) forming a gap (Fig. 9A, gap between wire and actuator block 9A) with the actuator block (Fig. 9A).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 6, Kaehr as modified teaches the energy converting device of Claim 5. Kaehr’s Figure 2 does not teach the actuator block touches the electrical contact when the MAPbBr3 material is exposed to light, so that an electrical circuit is closed.  
Kaehr’s Figure 9, however, does teach the actuator block (Fig. 9A) touches (Fig. 9A) the electrical contact (Fig. 9A, point of contact between wire and actuator block 9A) when the MAPbBr3 material (Fig. 9A, MAPbBr3 material) is exposed to light (Figs. 9-10), so that an electrical circuit (Figs. 9-10) is closed (Figs. 9-10).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 7, Kaehr as modified teaches the energy converting device of Claim 6. Kaehr’s Figure 2 does not teach the MAPbBr3 material acts as a remote controlled switch.  
Kaehr’s Figure 9, however, does teach the MAPbBr3 material (Fig. 9A, MAPbBr3 material) acts as a remote controlled switch (Fig. 9A; [Colum 22, line 49]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 8, Kaehr as modified teaches the energy converting device of Claim 1, further comprising: a light modulating device (Figs. 2/6; controller – [Column 19, lines 50-51]) that controls ([Column 19, lines 50-51]) an amount of light (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]) that reaches the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]).  
Regarding claim 9, Kaehr as modified teaches the energy converting device of Claim 1. Kaehr’s Figure 2 does not teach a displacement sensor configured to measure a displacement of the actuator block; and a controller configured to receive the displacement of the actuator block and to adjust a position of the MAPbBr3 material to follow a direction of the light.  
Kaehr’s Figure 9, however, does teach a displacement sensor (Figs. 9-10; current-voltage measuring device – [Column 22, lines 29-30]) configured to measure ([Column 22, lines 29-30]) a displacement (Figs. 9-10; illumination and growth – [Column 22, lines 29-30, 59-60]) of the actuator block (Fig. 9A); and a controller (Figs. 9-10; device providing bias – [Column 22, lines 36-40]) configured to receive (Figs. 9-10) the displacement (Figs. 9-10; illumination and growth – [Column 22, lines 29-30, 59-60]) of the actuator block (Fig. 9A) and to adjust (Fig. 9A) a position (Fig. 9A) of the MAPbBr3 material (Fig. 9A, MAPbBr3 material) to follow a direction (Fig. 9A) of the light (Figs. 9-10; [Column 22, lines 29-30]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 10, Kaehr as modified teaches the energy converting device of Claim 1. Kaehr’s Figure 2 does not teach a piezoelectric material attached to the MAPbBr3 material so that the light received by the MAPbBr3 material is transformed into an electrical current by the piezoelectric material.  
Kaehr’s Figure 9, however, does teach a piezoelectric material (Figs. 9-10, SiO2) attached (Figs. 9-10) to the MAPbBr3 material (Fig. 9A, MAPbBr3 material) so that the light (Figs. 9-10; [Column 22, lines 29-30]) received (Figs. 9-10) by the MAPbBr3 material (Fig. 9A, MAPbBr3 material) is transformed into an electrical current (Figs. 9-10) by the piezoelectric material (Figs. 9-10, SiO2).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 14, Kaehr teaches the energy converting device of Claim 11, further comprising: a substrate (Figs. 2/6, 201) to which the base (Figs. 2/6, 202) is fixedly attached (Figs. 2/6), wherein the second end (Figs. 2/6, unattached end) of the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) are free to move (Figs. 2/6; perovskite crystal growth and dissolution – [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]; [Column 21, lines 21-25]) relative to the substrate (Fig. 2, 201). Kaehr’s Figure 2 does not teach an actuator block free to move.  
Kaehr’s Figure 9, however, does teach an actuator block (Fig. 9A) free to move (Figs. 9-10; illumination and growth – [Column 22, lines 29-30, 59-60]).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 15, Kaehr as modified teaches the energy converting device of Claim 14. Kaehr’s Figure 2 does not teach an electrical contact forming a gap with the actuator block.  
Kaehr’s Figure 9, however, does teach an electrical contact (Fig. 9A, point of contact between wire and actuator block 9A) forming a gap (Fig. 9A, gap between wire and actuator block 9A) with the actuator block (Fig. 9A).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 16, Kaehr as modified teaches the energy converting device of Claim 15. Kaehr’s Figure 2 does not teach the actuator block touches the electrical contact when the MAPbBr3 material is exposed to light, so that an electrical circuit is closed.  
Kaehr’s Figure 9, however, does teach the actuator block (Fig. 9A) touches (Fig. 9A) the electrical contact (Fig. 9A, point of contact between wire and actuator block 9A) when the MAPbBr3 material (Fig. 9A, MAPbBr3 material) is exposed to light (Figs. 9-10), so that an electrical circuit (Figs. 9-10) is closed (Figs. 9-10).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 18, Kaehr teaches the energy converting device of Claim 11. Kaehr’s Figure 2 does not teach a piezoelectric material attached to the MAPbBr3 material so that the light received by the MAPbBr3 material is transformed into an electrical current by the piezoelectric material.  
Kaehr’s Figure 9, however, does teach a piezoelectric material (Figs. 9-10, SiO2) attached (Figs. 9-10) to the MAPbBr3 material (Fig. 9A, MAPbBr3 material) so that the light (Figs. 9-10; [Column 22, lines 29-30]) received (Figs. 9-10) by the MAPbBr3 material (Fig. 9A, MAPbBr3 material) is transformed into an electrical current (Figs. 9-10) by the piezoelectric material (Figs. 9-10, SiO2).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 19, Kaehr teaches a method for converting light energy into a different energy, the method comprising: illuminating (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]) a MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) with light (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]); and the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) changes a size (Figs. 2/6; perovskite crystal growth and dissolution – [Column 21, lines 21-25]) due to the light (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]). Kaehr’s Figure 2 does not teach displacing an actuating block with the MAPbBr3 material.
Kaehr’s Figure 9, however, does teach displacing (Figs. 9-10; illumination and growth – [Column 22, lines 29-30, 59-60]) an actuating block (Fig. 9A) with the MAPbBr3 material (Fig. 9A, MAPbBr3 material).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kaehr’s Figure 2 to include the features of Kaehr’s Figure 9 because it would www provide a simple design with strong on/off ratios with dark current levels and an ability to yield functional patterns thereby increasing function and efficiency with a simple design.
Regarding claim 20, Kaehr as modified teaches the method of Claim 19, wherein the light (Figs. 2/6; [Column 21, lines 21-25]; [Column 19, line 32]) received (Figs. 2/6; [Columns 18-20]) by the MAPbBr3 material (Figs. 2/6, crystalline material formed by 204-205; [Column 8, lines 30-31]) is transformed (Figs. 2/6; [Column 18, lines 40-45, 57-58]; [Column 19, lines 32-38]) into another form of energy (Figs. 2/6; perovskite crystallization – [Columns 18-20]; [Column 18, lines 17-21, 57-58]).

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837